lN THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS
HARR|SON DlVlSlON

LUTHER WAYNE DlLLON PLAINT|FF
V. Civil No. 3:18-cv-03057

JASON DAY, Jail Administrator,
Boone County Sheriff’s Office DEFENDANT

MEMORALDUM OP|N|ON PLDLORDER
LutherWayne Dil|on proceeds in this matter pro se and in forma pauperis pursuant
to 42 U.S.C. § 1983. (Docs. 1, 2, 7). |n his Comp|aint, Plaintiff alleges a violation of his
right to confidential conversations with counsel. (Doc. 2). Plaintiff is incarcerated in the
Boone County Detention Center.

On November 15, 2018, Defendant Jason Day filed a N|otion for Summary
Judgment. (Doc. 23). On November19, 2018, an Order (Doc. 26) was entered directing
Plaintiff to file a response to the |V|otion for Summary Judgment by December 10, 2018.
Plaintiff’s time to respond to the motion was then extended to December 17, 2018. (Doc.
28).

Plaintiff has not filed a response to the lVlotion for Summary Judgment. He has not
requested an extension of time to file his response. No mail has been returned as
undeliverable. P|aintiff has failed to comply with the Court’s Order requiring him to file his
summary judgment response by December17, 2018.

P|aintiff was advised that failure to comply with the Court’s Order to respond to the
Motion would result in: (a) all of the facts set forth by the Defendants in the summary
judgment papers being deemed admitted by P|aintiff, pursuant to Local Rule 56.‘|(0);
and/orl (b) this case being subject to dismissal, without prejudice, pursuant to Local Rule

5.5(¢)(2). (Doc. 26).

The Court must consider the facts set forth in P|aintiff’s verified Comp|aint in ruling
on the lVlotion for Summary Judgment. A verified complaint is the equivalent of an affidavit
for summaryjudgment purposes. See, e.g., Roberson v. Hayti Police Dep’t., 241 F.3d
992, 994-95 (8th Cir. 2001). As the Court in Roberson points out, “[a]lthough a party may
not generally rest on his pleadings to create a fact issue sufficient to survive summary
judgment, the facts alleged in a verified complaint need not be repeated in a responsive
affidavit to survive the summary judgment motion.” ld. The Court will “piece[] together
[P|aintiff’s] version of the facts from the verified complaint Those portions of the
Defendant[’s] statement of material facts that do not conflict with [P|aintist verified
complaint] are deemed admitted." McC/anahan v. Young, 2016 WL 520983 (D.S.D. Feb.
5,2016)

l. BACKGROUND

The P|aintiff was booked into the Boone County Detention Center (“BCDC”) on or
about February 6, 2018, on three counts of Rape, one count of Criminal Attempt to Rape,
one count of Sexua| Assault in the Second Degree, one count of Sexual lndecency with
a Child, and one count of Sexua||y Grooming a Chi|d. (Doc. 25, Ex. A-1 at 5-6). The
P|aintiff was arraigned on February 16, 2018, and the Circuit Court’s Docket reflects that
P|aintiff indicated he would apply for the services of the public defender. (Doc. 25, Ex.
C). The P|aintiff’s criminal trial was scheduled for the week beginning Ju|y 23, 2018. ld.
BCDC records indicate that the P|aintiff was visited by attorney Ben Burnett on or about
February 22, 2018. (Doc. 25, Ex. A-1 at 19).

On February 23, 2018, P|aintiff appeared before the Boone County Circuit Court
and indicated that he had hired attorney Justin Downum. (Doc. 25, Ex. C). BCDC records
indicate that P|aintiff was visited by attorney Downum on lV|arch 7, 2018. (Doc. 25, Ex.

A-1 at 19). On l\/larch 13, 2018, Downum entered his appearance in P|aintiff’s criminal
case. (Doc. 25, Ex. C).

According to P|aintiff’s verified Comp|aint, Downum came to the BCDC on April 5,
2018, to see the Plaintiff. “Someone under Mr. Jason Day" informed him that he would
have to wait until there was a space available for him to talk to the P|aintiff (Doc. 2 at 4).
Downum waited for an hour and then left. ld. P|aintiff’s verified Comp|aint also states that
on Apri| 11, 2018, Downum again visited the BCDC to meet with the P|aintiff. The two
actually met that day, but they were not able to talk in private, and an officer was present
during the meeting.

According to P|aintiff’s deposition testimony, Downum came to the BCDC on Apri|
5, 2018, to meet with him. Downum waited about an hour before leaving because the
BCDC did not have a place for him to meet with the Plaintiff. (Doc. 25, Ex. B at 29-30).
On April 10 or11, 2018, Downum came to the BCDC and met with P|aintiff, but they were
not able to have a private meeting. The P|aintiff met with Downum for about 30 minutes
with an officer present. P|aintiff testified that Downum was fine meeting with P|aintiff with
an officer present, but P|aintiff preferred to meet in private. ld. at 30-32.

On Apri| 14, 2018, P|aintiff filed a grievance that stated:

Another question why didn’t you let me see my attorney last friday? He said
he came up here and set for an hour waiting to see me. That’s my right to
see my attorney at any time he comes to talk to me that’s my constitutional
right that you all refused to give me thats a Lawsuit if l decide on pursing it.
| did talk to my attorney about it Wednesday when he came again to see
me. Just wanted you realize that l do know my Rights especially when im
innocent of all my charges been falsely accusedl

(Doc. 25, Ex. A-2 at 14).
Defendant Jason Day responded to the grievance on April 16, 2018, stating: “l
wasn’t here Friday l will look into it. The attorney sign in shows that your attorney didn’t

sign in to see you that day.” ld. P|aintiff appealed the response, stating: “l would like to

have a copy of the sign in sheet for 04-06-18 thank you.” Day responded: “you need to
have your attorney send in a FOl request." ld.

On April 16, 2018, P|aintiff submitted a request stating, “l would like a copy of sign
in sheet for the day of 04/06/2018 Thank you for your cooperation." ld. at 15. The same
day, P|aintiff submitted another request stating, “|’m sorry Mr. Day it was on Thursday
04/05/2018 and l would like a copy of the sign in sheet for that clay instead of 04/06/2018
your cooperation would be greatly appreciated." On April 20, 2018, Day responded to
each request with the following message: “which sign in sheet." ld. at 15-16.

On April 20, 2018, P|aintiff submitted a requested stating: “Sign in sheet that shows
my attorney was here on 04/05/2018 to see me and | didn’t get to see him. l want a copy
of it. thank you.” On April 25, 2018, Day responded, “will look at it for you.” ld. at 17.
Also on April 20, 2018, P|aintiff submitted a second request stating, “No problem will get
my lawyer to send FOl request." ld. at 18. To that second request, Day responded on
April 25, “yes sir." ld.

BCDC records indicate that the P|aintiff was visited by Downum in late April, 2018.
(Doc. 25, Ex. A-1 at 20). The date and time column on the form only indicates “4:10,” but
the notation appears between entries made by other attorneys on April 27, 2018 and May
4, 2018. ld. The records further indicate that P|aintiff was visited by Downum on lVlay 30,
July 6, and August 1, 2018. ld.

P|aintiff testified that April 10 or 11, 2018 was the only time he talked to his attorney
in a non-private setting. P|aintiff further testified that this has not happened to him, or to
other inmates, since that date. (Doc. 25, Ex. B at 44-45). P|aintiff further testified that he
is suing Day because he was the supervisor and because he blamed the Boone County
Sheriff’s Department for not allowing him to meet privately with his attorney on a particular

occasion.

ln addition, P|aintiff testified that he is not aware of a Boone County policy or
practice that results in inmates not being able to see their attorneys. (Doc. 25, Ex. B at
44). lt is the policy of the BCDC that “inmates [are to] be allowed visitation from outsiders
consistent with the safety and security of the facility, its personnel and other inmates.
Attorneys_and their representatives are to be allowed private access to their clients,
limited only by safety and security concerns mentioned above.” (Doc. 25, Ex. A-3 at 13-
14).

According to Day’s Afhdavit, attorneys wishing to visit with their inmate clients in
the BCDC sign a log sheet which indicates the name of the attorney, the date and time,
and the name of the inmate. (Doc. 25, Ex. A at 2). The BCDC has a multipurpose room
within the facility. inmates may meet privately with their attorneys in that area; however,
if the room is already being used, inmates may not be able to meet there with their
attorneys due to other activity taking place there. ld. at 2-3. |f the multipurpose room is
not available, an inmate may meet with his attorney in other areas of the jail, such as
booking, but this may require that an officer be present in the area to assure the safety
and security of the facility. The attorney and inmate are given the choice to meet in the
presence of the ocher or wait until the private area (mu|tipurpose room) is available. ld.
at 3.

Day was not in the facility on April 5, 2018, when the P|aintiff claims that his
attorney came to visit him but had to wait-and eventually had to leave before seeing
Plaintiff. According to Day’s affidavit, there is no indication on the attorney sign-in log that
P|aintiff’s attorney signed into the facility on April 5, 2018. ld. Day claims he was not
aware that P|aintiff and his attorney met in the presence of an officer on April 11, 2018.
ld. Day further states that there is no indication on the attorney sign-in sheet that

Downum signed into the facility on April 11, 2018. ld.

P|aintiff’s verified Comp|aint does not state whether he is suing Defendant Day in
his individual or ochial capacity. However, the verified Comp|aint seeks “punitive
damages and exemplary damages against Jason Day and/or Boone County Sheriff’s
Office for legal rights that has been taken and restitution.” (Doc. 2 at 5).

|l. LEGAL STANDARD

Summary judgment is appropriate if, after viewing the facts and all reasonable
inferences in the light most favorable to the nonmoving party, the record “shows that there
is no genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a); Matsushi'ta Elec. lndus. Co. v. Zenith Radio Corp.,
475 U.S. 574, 587 (1986). “Once a party moving for summary judgment has made a
sufhoient showing, the burden rests with the non-moving party to set forth specific facts,
by affidavit or other evidence, showing that a genuine issue of material fact exists." Nat’l
Bank of Comm. v. Dow Chem. Co., 165 F.3d 602, 607 (8th Cir. 1999).

The non-moving party “must do more than simply show that there is some
metaphysical doubt as to the material facts.” Matsushi'ta, 475 U.S. at 586. “They must
show there is sufficient evidence to support a jury verdict in their favor.” Nat’l Bank, 165
F.3d at 607 (citing Anderson v. Liberty Lobby, lnc., 477 U.S. 242, 249 (1986)). “A case
founded on speculation or suspicion is insufficient to survive a motion for summary
judgment.” ld. (citing Metge v. Baehlerl 762 F.2d 621, 625 (8th Cir. 1985)). “When
opposing parties tell two different stories, one of which is blatantly contradicted by the
record, so that no reasonable jury could believe it, a court should not adopt that version

of the facts for purposes of ruling on a motion for summary judgment.” Scott v. Harri's,

550 U.S. 372, 380 (2007).

in this case, the facts set forth by Day are deemed admitted except to the extent
contradicted by the verified Comp|aint. The question is whether, given the facts as pieced
together by the Court, there are genuine issues of material fact remaining for trial, or
whether Day is entitled to judgment as a matter of law.

l|l. DISCUSSlON

Day claims that he is entitled to summary judgment because there was no
constitutional injury caused by him and because P|aintiff has not set forth a claim for
official capacity liability.

A. lndividual Liabi|ity

As explained above, P|aintiff’s Comp|aint does not clearly state whether he is suing
Day in his individual or ochial capacity. Without an express statement that a defendant
is being sued in his individual capacity, “the suit is construed as being against the
defendant[] in [his] official capacity." Johnson v. Outboard Mari'ne Corp., 172 F.3d 531,
535 (8th Cir. 1999). Further, P|aintiff’s deposition testimony makes clear his intent to sue
Day because he was a supervisor, and for no other reason. See Doc. 25, Ex. B at 41-
44. “Liability under Section 1983 requires a causal link to, and direct responsibility for, the
deprivation of rights.” Madewell v. Roben‘s, 909 F.2d 1203, 1208 (8th Cir. 1990) (citing
Rizzo v. Goode, 423 U.S. 362, 370 (1976)). “Supervisors can be individually liable if they
directly participate in a constitutional violation or if they failed to supervise and train
officers.” Johnson v. Blaukat, 453 F.3d 1108, 1113 (8th Cir. 2006). Here, P|aintiff has
not alleged that Day failed to supervise others or directly participated in the alleged
constitutional injury. Accordingly, Day is entitled to summary judgment as to any

individual capacity claim.

B. Official Capacity

Official capacity claims are “functionally equivalent to a suit against the employing
governmental entity." Veafch v. Barfels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir.
2010). “[l]t is weil established that a municipality [or county] cannot be held liable on a
respondeat superiortheory, that is, solely because it employs a tortfeasor." Atki'nson v.
Ci'ty ofi'l/lountai'n l/iew, Mo., 709 F.3d 1201l 1214 (8th Cir. 2013). To establish the liability
of an employing governmental entity under section 1983, a “p|aintiff must show that a
constitutional violation was committed pursuant to an official custom, policy, or practice
of the governmental entity." Moyle v. Anderson, 571 F.3d 814, 817 (8th Cir. 2009)
(citation omitted). To establish the existence of an unconstitutional policy, a plaintiff must
point to “a deliberate choice of a guiding principle or procedure made by the municipal
official who has final authority regarding such matters." Meffier v. Whi'tiedge, 165 F.3d
1197, 1204 (8th Cir. 1999).

Here, P|aintiff has failed to allege or provide evidence of any policy or custom of
Boone County that contributed to the alleged violation of his constitutional rights.
Accordingly, Day is also entitled to summaryjudgment on P|aintiff’s official capacity claim.

lV. CONCLUS|ON

For the reasons stated above, the lVlotion for Summary Judgment (Doc. 23) of
Defendant Jason Day is GRANTED. The case is are DlSlVllSSED WlTH PREJUD|CE,
and a judgment consistent with this Order will enter.

lT lS SO ORDERED on this l B%ay of January

 
     
   

  

 

_. f F" Y L_ BR¢_,':»KS
uN »

